Voórhies, J.
This is an application for a certiorari on behalf of three persons, who have been committed as vagrants to the City Work House for the space of thirty days.
The jurisdiction of the Recorder in this matter is of a criminal nature; and is not subject to our revision, unless a fine exceeding three hundred dollars has been actually imposed. Oonst., Art. 62. The remedy by certiorari cannot, therefore, be of any service to the applicants, as there can be no appeal in this case.
Rule nisi discharged.